DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on June 6, 2022, which amends the independent claims 1, 14, and 17, and presents arguments, is hereby acknowledged. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments filed on June 6, 2022, have been fully considered.
	Applicant argues that by this response, the independent claims 1, 14, and 17 are hereby amended to add a new limitation “an input signal from an input device, wherein the input device is at least one of a vehicle speed detector, a blind spot detector, a transmission, a gear selector, and an auxiliary imager; and produce a second video stream based, at least in part, on applying a warp to the first video stream, the warp being at least one of a compression and a stretch of a region of the second video stream relative the first video stream, wherein the warp is based, at least in part, on the input signal” in order to overcome the 35 U.S.C. §103 rejection.
Examiner replies that the amended claims with new limitation may overcome the cited portions of the prior arts. However, a newly found art, Nowakowski, etc. (US 20200074735 A1) teaches that an input signal from an input device, wherein the input device is at least one of a vehicle speed detector, a blind spot detector, a transmission, a gear selector, and an auxiliary imager (See Nowakowski: Fig. 6, and [0047], “As another example, the check may involve comparing the speed reported by the candidate lead vehicle with the speed of the candidate lead vehicle as detected using forward sensors aboard the following vehicle, the comparison may evaluate whether the difference between such speeds is within an acceptable tolerance limit”); and produce a second video stream based, at least in part, on applying a warp to the first video stream, the warp being at least one of a compression and a stretch of a region of the second video stream relative the first video stream, wherein the warp is based, at least in part, on the input signal (See Nowakowski: Fig. 3, and [0030], “In addition, the lead vehicle may expand (e.g., using multiple cameras) or crop the video stream field of view to better match the needs of the following vehicle, based on information such as the following distance of the following vehicle. For example, if the following vehicle is very close, the lead vehicle may need a wider field of view to eliminate blind spots. Thus, the lead vehicle may decide to combine views from multiple forward and side cameras to create a customized video stream for the following vehicle”). The remaining arguments of the applicant are mooted in view of the newly found art.
Examiner respectfully further replies that the Applicant's arguments have been fully considered and a new ground of rejections have been made. Accordingly, new grounds of rejection are set forth below. Since the new grounds of rejection are necessitated by Applicant's amendments to the claims, the present action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, etc. (US 20200247319 A1) in view of Clarke, etc. (US 20150210274 A1), further in view of Nowakowski, etc. (US 20200074735 A1).
Regarding claim 1, Shimizu teaches that a system (See Shimizu: Figs. 1-2, and [0014], "A configuration of a surrounding vehicle display device according to this embodiment is described with reference to FIG. 1. The surrounding vehicle display device includes a host vehicle location estimation device 1, a map obtainment device 2, a surrounding information detection device 3, a vehicle speed sensor 4, a controller 10, various actuators 6 to 8, and a display 9. Although the surrounding vehicle display device is described as a device used in an automated driving vehicle with an automated driving function in this embodiment, the surrounding vehicle display device may also be applied to a vehicle with no automated driving function") comprising:
an imager disposed on a vehicle and operable to capture a first video stream of a scene exterior the vehicle, the first video stream having a first field of view (See Shimizu: Figs. 1-2, and [0017], "The surrounding information detection device 3 (information sensor) includes multiple different types of object detection sensors mounted in the host vehicle. The object detection sensors are, for example, a laser range finder, laser radar, millimeter-wave radar, camera, and so on. The surrounding information detection device 3 uses these object detection sensors to detect an object around the host vehicle. The surrounding information detection device 3 detects a moving object including another vehicle, a bike, a bicycle, and a pedestrian and a motionless object including a parking vehicle. For example, the surrounding information detection device 3 detects a location, orientation (yaw angle), size, speed, acceleration, jerk, deceleration, and yaw rate of the moving object and the motionless object with respect to the host vehicle. Additionally, the surrounding information detection device 3 detects a lane marking, traffic light, sign, and the like around the host vehicle. Moreover, the surrounding information detection device 3 may obtain the surrounding information through the vehicle-to-vehicle communication and the road-to-vehicle communication. The surrounding information detection device 3 outputs the detected information to the controller 10");
an input device operable to provide an input signal (See Shimizu: Figs. 1-2, and [0020], "The controller 10 is a general-purpose microcomputer including a CPU (central processing unit), memory, and input-output unit. The microcomputer is installed with a computer program for functioning the microcomputer as an automatic traveling control device and a surrounding vehicle display device. The microcomputer executes the computer program to function as multiple information processing circuits included in the automatic traveling control device and the surrounding vehicle display device. Note that, although there is shown an example of implementing the multiple information processing circuits included in the automatic traveling control device and the surrounding vehicle display device by software herein, needless to say, it is also possible to implement the information processing circuits by preparing dedicated hardware for executing the following information processing. Additionally, the multiple information processing circuits may be formed of individual pieces of hardware"), wherein the input device is at least one of a vehicle speed detector, a blind spot detector, a transmission, a gear selector, and an auxiliary imager (See Shimizu: Fig. 1, and [0015], “The host vehicle location estimation device 1 includes a location detection sensor for measuring an absolute location of the host vehicle such as a GPS (global positioning system) or an odometry mounted in the host vehicle. The host vehicle location estimation device 1 uses the location detection sensor to measure the absolute location of the host vehicle, that is, a location and orientation of the host vehicle with respect to a predetermined reference point. The host vehicle location estimation device 1 outputs the measured location information of the host vehicle to the controller 10”);
a controller operable (See Shimizu: Fig. 1, and [0021], "The controller 10 includes a route generation unit 11, a vehicle control unit 12, a viewpoint position calculation unit 13, and a virtual image generation unit 14 as the multiple information processing circuits") to:
receive the first video stream (See Shimizu: Fig. 3, and [0038], "In step S101, the map obtainment device 2 and the surrounding information detection device 3 detect the information on the surroundings of the host vehicle 20. For example, the map obtainment device 2 detects a configuration of the road where the host vehicle 20 travels. The surrounding information detection device 3 detects another vehicle, a lane marking, and the like around the host vehicle 20. Thereafter, the processing proceeds to step S102"), 
receive (See Shimizu: Fig. 1, and [0018], “The vehicle speed sensor 4 detects a vehicle speed of the host vehicle. The vehicle speed sensor 4 outputs the detected vehicle speed of the host vehicle to the controller 10”) the input signal, and 
produce a second video stream (See Shimizu: Fig. 3, and [0041], "In step S104, the virtual image generation unit 14 uses the information detected in step S101 and the position and the direction of the virtual viewpoint calculated in step S102 to generate the virtual images 30, 31 so as to make images of looking down from the virtual viewpoint. Thereafter, the process proceeds to step S105. In step S105, the display 9 displays the virtual images 30, 31 generated in step S104") cropped from the first video stream, the second video stream having a second field of view based, at least in part, on the input signal, the second field of view different than the first field of view; and
a display operable to receive and display the second video stream (See Shimizu: Figs. 1- 2, and [0044], "The surrounding vehicle display device obtains the information on the surroundings of the host vehicle 20 and detects the vehicle speed of the host vehicle 20. The virtual image generation unit 14 uses the information on the surroundings of the host vehicle 20 obtained by the surrounding information detection device 3 and the like and the virtual viewpoint calculated by the viewpoint position calculation unit 13 to generate the virtual image indicating the surroundings of the host vehicle 20 being looked down from the above virtual viewpoint. When the detected vehicle speed is higher than a low vehicle speed, the surrounding vehicle display device widens the display region of the surroundings of the host vehicle 20 on the virtual image and displays the virtual image on the display 9. This allows the occupant to grasp another vehicle, a bike, a bicycle, a pedestrian, and the like in a wide region around the host vehicle 20").
However, Shimizu fails to explicitly disclose that receive the input signal; and produce a second video stream cropped from the first video stream, the second video stream having a second field of view based, at least in part, on the input signal, the second field of view different than the first field of view.
However, Clarke teaches that receive the input signal (See Clarke: Fig. 1, and [0088], "User interface 170 may include any device suitable for providing information to or for receiving inputs from one or more users of system 100. In some embodiments, user interface 170 may include user input devices, including, for example, a touchscreen, microphone, keyboard, pointer devices, track wheels, cameras, knobs, buttons, etc. With such input devices, a user may be able to provide information inputs or commands to system 100 by typing instructions or information, providing voice commands, selecting menu options on a screen using buttons, pointers, or eye-tracking capabilities, or through any other suitable techniques for communicating information to system 100").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Shimizu to have receive the input signal as taught by Clarke in order to be capable of navigating safely and accurately (See Clarke: [0005], "As technology continues to advance, the goal of a fully autonomous vehicle that is capable of navigating on roadways is on the horizon. Primarily, an autonomous vehicle may be able to identify its environment and navigate without input from a human operator. Autonomous vehicles may also take into account a variety of factors and make appropriate decisions based on those factors to safely and accurately reach an intended destination. For example, various objects--such as other vehicles and pedestrians--are encountered when a vehicle typically travels a roadway. Autonomous driving systems may recognize these objects in a vehicle's environment and take appropriate and timely action to avoid collisions. Additionally, autonomous driving systems may identify other indicators--such as traffic signals, traffic signs, and lane markings--that regulate vehicle movement (e.g., when the vehicle must stop and may go, a speed at which the vehicle must not exceed, where the vehicle must be positioned on the roadway, etc.). Autonomous driving systems may need to determine when a vehicle should change lanes, turn at intersections, change roadways, etc. As is evident from these examples, many factors may need to be addressed in order to provide an autonomous vehicle that is capable of navigating safely and accurately"). Shimizu teaches a method and system that may acquire information around the own vehicle, generate and display an extended view from the virtual viewpoints above the vehicle based on the surrounding information and the speed of the vehicle; while Clarke teaches a system and method that may detect the lane constraints associated with the current lane in which the vehicle is traveling based on the position information of the vehicle, and cause the vehicle to change lane automatically or manually. Therefore, it is obvious to one of ordinary skill in the art to modify Shimizu by Clarke to detect the abnormal condition surrounding the vehicle and change the driving path automatically or manually if user inputs are received. The motivation to modify Shimizu by Clarke is "Use of known technique to improve similar devices (methods, or products) in the same way".
However, Shimizu. Modified by Clarke, fails to explicitly disclose that produce a second video stream cropped from the first video stream, the second video stream having a second field of view based, at least in part, on the input signal, the second field of view different than the first field of view.
However, Nowakowski teaches that produce a second video stream cropped from the first video stream, the second video stream having a second field of view based, at least in part, on the input signal, the second field of view different than the first field of view (See Nowakowski: Fig. 3, and [0030], “In addition, the lead vehicle may expand (e.g., using multiple cameras) or crop the video stream field of view to better match the needs of the following vehicle, based on information such as the following distance of the following vehicle. For example, if the following vehicle is very close, the lead vehicle may need a wider field of view to eliminate blind spots. Thus, the lead vehicle may decide to combine views from multiple forward and side cameras to create a customized video stream for the following vehicle”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Shimizu to have produce a second video stream cropped from the first video stream, the second video stream having a second field of view based, at least in part, on the input signal, the second field of view different than the first field of view as taught by Nowakowski in order to automatically enables see-through functionality when it would be beneficial to the driver of the following vehicle or disables the functionality when it is not beneficial, based on the detection of certain conditions (See Nowakowski: Fig. 2, and [0027], " The precise relative position of the lead vehicle 202 may also be used to enable and disable “see-through” functionality under appropriate circumstances, as well as control how images from the two vehicles are superimposed to form the see-through video stream. The video ECU 230 aboard the following vehicle 222 may perform the merger of the images from the lead vehicle 202 and the images from the following vehicle 222, to generate the see-through video stream. Finally the see-through video stream is presented to the driver of the following vehicle on the display 228 "). Shimizu teaches a method and system that may acquire information around the own vehicle, generate and display an extended view from the virtual viewpoints above the vehicle based on the surrounding information and the speed of the vehicle; while Nowakowski teaches a system and method that may crop the video stream based on the distance condition between vehicles in order to have an appropriate view for the drivers. Therefore, it is obvious to one of ordinary skill in the art to modify Shimizu by Nowakowski to crop the video stream captured by the camera in order to have a better field of view. The motivation to modify Shimizu by Nowakowski is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 2, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Shimizu teaches that the system of claim 1, wherein the scene is rearward relative to the vehicle (See Shimizu: Fig. 2, and [0032], "As shown by the virtual image 30 and the virtual image 31, when the vehicle speed of the host vehicle 20 is higher than a low vehicle speed, the display region of the virtual image 31 becomes wider than the display region of the virtual image 30 in a front region and a rear region around the host vehicle 20").
Regarding claim 3, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Shimizu teaches that the system of claim 1, wherein the input device is a speed detector and the input signal corresponds to a speed of the vehicle (See Shimizu: Fig. 1, and [0014], "A configuration of a surrounding vehicle display device according to this embodiment is described with reference to FIG. 1. The surrounding vehicle display device includes a host vehicle location estimation device 1, a map obtainment device 2, a surrounding information detection device 3, a vehicle speed sensor 4, a controller 10, various actuators 6 to 8, and a display 9").
Regarding claim 4, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 3 as outlined above. Further, Shimizu teaches that the system of claim 3, wherein the second field of view narrows with increasing vehicle speed (See Shimizu: Fig. 2, and [0032], "As shown by the virtual image 30 and the virtual image 31, when the vehicle speed of the host vehicle 20 is higher than a low vehicle speed, the display region of the virtual image 31 becomes wider than the display region of the virtual image 30 in a front region and a rear region around the host vehicle 20"; and [0033], "That is, when the vehicle speed of the host vehicle 20 is higher than a low vehicle speed, the viewpoint position calculation unit 13 changes the position of the virtual viewpoint from the position Pl to the position P2 to make the virtual viewpoint farther from the host vehicle 20 and additionally changes the direction of the virtual viewpoint").
Regarding claim 5, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 3 as outlined above. Further, Clarke teaches that the system of claim 3, wherein the production of the second video stream based, at least in part, on vehicle's speed may be manually over- ridden (See Clarke: Fig. 11, and [0194], "If processing unit 110 determines from the acquired information that the current travel lane is not ending (Step 1140: NO), then process 1100 may revert back to the beginning, and system 100 may continue to monitor the status of vehicle 200 with respect to its current lane of travel. This condition may result, for example, if a road sign indicates that a lane is ending due to road construction, but due to an overriding exception, however, such as weather, the day of the week, or other factors, no workers or obstacles are actually blocking the lane. System 100 may also determine, for example, via lane constraint module 910 that a perceived shift in one or more lane constraints may be due to a new or temporary road pattern, or may comprise a natural curvature in the road. Of course, the driver (if any) of vehicle 200 is still capable of changing lanes manually").
Regarding claim 6, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 5 as outlined above. Further, Clarke teaches that the system of claim 5, wherein the manual override corresponds to manually selecting a horizontal angle of the second field of view (See Clarke: Fig. 1, and [0119], "Image capture devices 122, 124, and 126 may be configured to have any suitable fields of view. In one particular example, image capture device 122 may have a horizontal FOV of 46 degrees, image capture device 124 may have a horizontal FOV of 23 degrees, and image capture device 126 may have a horizontal FOV in between 23 and 46 degrees. In another instance, image capture device 122 may have a horizontal FOV of 52 degrees, image capture device 124 may have a horizontal FOV of 26 degrees, and image capture device 126 may have a horizontal FOV in between 26 and 52 degrees. In some embodiments, a ratio of the FOV of image capture device 122 to the FOVs of image capture device 124 and/or image capture device 126 may vary from 1.5 to 2.0. In other embodiments, this ratio may vary between 1.25 and 2.25").
Regarding claim 7, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Shimizu and Clarke that the system of claim 1, wherein: the first field of view has a first vertical pitch (See Shimizu: Figs. 1-2, and [0024], "The viewpoint position calculation unit 13 calculates a position and a direction of a virtual viewpoint. The virtual viewpoint is a viewpoint to look down the host vehicle from behind and above. Although the position of the virtual viewpoint is described as a position set on a central axis with respect to a vehicle-width direction of the host vehicle, the position of the virtual viewpoint is not limited thereto. The direction of the virtual viewpoint is an angle between a direction of a line of vision to look down the host vehicle from the position of the virtual viewpoint and a horizontal plane of the position of the virtual viewpoint. The viewpoint position calculation unit 13 outputs the calculated virtual viewpoint to the virtual image generation unit 14");
the second field of view has a second vertical pitch (See Clarke: Figs. 11 and 14A-B, and [0208], "In some embodiments, system 100 may be configured to analyze captured images, such as images 1402 and 1404, to determine a reference plane corresponding to a road plane, such as the roadway surface. This process will be described in more detail below in association with FIG. 15 and process 1500. Briefly, system 100 (via processing unit 110 and image processor 190) may determine the reference plane corresponding to the roadway surface as an average surface level associated with the road surface. This may account for variations in the roadway surface due to the composition of the roadway (i.e., asphalt, concrete, or even gravel) or changes in the pitch and/or curvature of the roadway. Multiple images from among the plurality of images may be used to determine the reference plane. In the illustration of FIG. 14A, the determined reference plane is represented by reference plane 1408"); and
the first and second fields of view are different with respect, at least in part, to the first and second vertical pitches (See Clarke: Figs. 5A-F, and [0152], "At step 554, processing unit 110 may construct a set of measurements associated with the detected segments. In some embodiments, processing unit 110 may create a projection of the detected segments from the image plane onto the real-world plane. The projection may be characterized using a 3rd-degree polynomial having coefficients corresponding to physical properties such as the position, slope, curvature, and curvature derivative of the detected road. In generating the projection, processing unit 110 may take into account changes in the road surface, as well as pitch and roll rates associated with vehicle 200. In addition, processing unit 110 may model the road elevation by analyzing position and motion cues present on the road surface. Further, processing unit 110 may estimate the pitch and roll rates associated with vehicle 200 by tracking a set of feature points in the one or more images").
Regarding claim 8, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 7 as outlined above. Further, Clarke teaches that the system of claim 7, wherein the input signal corresponds to the vehicle's speed (See Clarke: Figs. 2A-F, and [0121], "FIG. 2F is a diagrammatic representation of exemplary vehicle control systems, consistent with the disclosed embodiments. As indicated in FIG. 2F, vehicle 200 may include throttling system 220, braking system 230, and steering system 240. System 100 may provide inputs (e.g., control signals) to one or more of throttling system 220, braking system 230, and steering system 240 over one or more data links (e.g., any wired and/or wireless link or links for transmitting data). For example, based on analysis of images acquired by image capture devices 122, 124, and/or 126, system 100 may provide control signals to one or more of throttling system 220, braking system 230, and steering system 240 to navigate vehicle 200 (e.g., by causing an acceleration, a turn, a lane shift, etc.). Further, system 100 may receive inputs from one or more of throttling system 220, braking system 230, and steering system 24 indicating operating conditions of vehicle 200 (e.g., speed, whether vehicle 200 is braking and/or turning, etc.). Further details are provided in connection with FIGS. 4-7, below").
Regarding claim 9, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 7 as outlined above. Further, Clarke teaches that the system of claim 7, wherein: the input corresponds to the vehicle's direction of travel (See Clarke: Figs. 2A-F, and [0121], "Further, system 100 may receive inputs from one or more of throttling system 220, braking system 230, and steering system 24 indicating operating conditions of vehicle 200 (e.g., speed, whether vehicle 200 is braking and/or turning, etc.). Further details are provided in connection with FIGS. 4-7, below").
Regarding claim 10, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Clarke teaches that the system of claim 1, wherein: the input device is a blind spot detector; and the input signal corresponds to a detection of an object in a blind spot of the vehicle (See Clarke: Figs. 2A-F, and [0108], "Image capture devices 122,124, and 126 may be located on vehicle 200 at any suitable relative heights. In one instance, there may be a height difference between the image capture devices 122, 124, and 126, which may provide sufficient parallax information to enable stereo analysis. For example, as shown in FIG. 2A, the two image capture devices 122 and 124 are at different heights. There may also be a lateral displacement difference between image capture devices 122, 124, and 126, giving additional parallax information for stereo analysis by processing unit 110, for example. The difference in the lateral displacement may be denoted by d.sub.x, as shown in FIGS. 2C and 2D. In some embodiments, fore or aft displacement (e.g., range displacement) may exist between image capture devices 122, 124, and 126. For example, image capture device 122 may be located 0.5 to 2 meters or more behind image capture device 124 and/or image capture device 126. This type of displacement may enable one of the image capture devices to cover potential blind spots of the other image capture device(s)").
Regarding claim 11, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Shimizu and Clarke teach that the system of claim 1, wherein: the first field of view has a first horizontal yaw (See Shimizu: Fig. 1, and [0017], "The surrounding information detection device 3 (information sensor) includes multiple different types of object detection sensors mounted in the host vehicle. The object detection sensors are, for example, a laser range finder, laser radar, millimeter-wave radar, camera, and so on. The surrounding information detection device 3 uses these object detection sensors to detect an object around the host vehicle. The surrounding information detection device 3 detects a moving object including another vehicle, a bike, a bicycle, and a pedestrian and a motionless object including a parking vehicle. For example, the surrounding information detection device 3 detects a location, orientation (yaw angle), size, speed, acceleration, jerk, deceleration, and yaw rate of the moving object and the motionless object with respect to the host vehicle. Additionally, the surrounding information detection device 3 detects a lane marking, traffic light, sign, and the like around the host vehicle. Moreover, the surrounding information detection device 3 may obtain the surrounding information through the vehicle-to-vehicle communication and the road-to-vehicle communication. The surrounding information detection device 3 outputs the detected information to the controller 10");
the second field of view has a second horizontal yaw (See Clarke: Figs. 5A-F, and [0161], "At step 576, processing unit 110 may determine a heading error and yaw rate command based on the look-ahead point determined at step 574. Processing unit 110 may determine the heading error by calculating the arctangent of the look-ahead point, e.g., arctan (x.sub.1/z.sub.l). Processing unit 110 may determine the yaw rate command as the product of the heading error and a high-level control gain. The high-level control gain may be equal to: (2/look-ahead time), if the look-ahead distance is not at the lower bound. Otherwise, the high- level control gain may be equal to: (2*speed of vehicle 200/look-ahead distance)"); and
the first and second fields of view are different with respect, at least in part, to the first and second horizontal yaws (See Clarke: Figs. 5A-F, and [0179], "Detection of the constraints and pathways of roadway 800 and constituent lanes 810/820 may include processing unit 110 determining their 3D models via a camera coordinate system. For example, the 3D models of lanes 810/820 may be described by a third-degree polynomial. In addition to 3D modeling of travel lanes, processing unit 110 may perform multi-frame estimation of host motion parameters, such as the speed, yaw and pitch rates, and acceleration of vehicle 200. Processing unit 110 may receive information pertaining to these parameters from, for example, speed sensors, multi-axis accelerometers, etc., included in vehicle 200. Optionally, processing unit 110 may detect static and moving vehicles and their position, heading, speed, and acceleration, all relative to vehicle 200, which will be described below in association with FIG. 10B. Processing unit 110 may further determine a road elevation model to transform all of the information acquired from the plurality of images into 3D space").
Regarding claim 12, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Shimizu and Clarke teach that the system of claim 1, wherein: the first field of view has a first horizontal field of view angle (See Shimizu: Figs. 1-2, and [0024], "The viewpoint position calculation unit 13 calculates a position and a direction of a virtual viewpoint. The virtual viewpoint is a viewpoint to look down the host vehicle from behind and above. Although the position of the virtual viewpoint is described as a position set on a central axis with respect to a vehicle-width direction of the host vehicle, the position of the virtual viewpoint is not limited thereto. The direction of the virtual viewpoint is an angle between a direction of a line of vision to look down the host vehicle from the position of the virtual viewpoint and a horizontal plane of the position of the virtual viewpoint. The viewpoint position calculation unit 13 outputs the calculated virtual viewpoint to the virtual image generation unit 14");
the second field of view has a second horizontal field of view angle (See Clarke: Fig. 1, and [0119], "Image capture devices 122, 124, and 126 may be configured to have any suitable fields of view. In one particular example, image capture device 122 may have a horizontal FOV of 46 degrees, image capture device 124 may have a horizontal FOV of 23 degrees, and image capture device 126 may have a horizontal FOV in between 23 and 46 degrees. In another instance, image capture device 122 may have a horizontal FOV of 52 degrees, image capture device 124 may have a horizontal FOV of 26 degrees, and image capture device 126 may have a horizontal FOV in between 26 and 52 degrees. In some embodiments, a ratio of the FOV of image capture device 122 to the FOVs of image capture device 124 and/or image capture device 126 may vary from 1.5 to 2.0. In other embodiments, this ratio may vary between 1.25 and 2.25"); and
the first and second fields of view are different with respect, at least in part, to the first and second horizontal field of view angles (See Shimizu: Figs. 1-2, and [0030], "When the host vehicle 20 is automatically traveling at a low speed, the virtual image generation unit 14 generates a virtual image 30 so as to make an image of looking down from the position Pl of the virtual viewpoint. As shown in FIG. 2, a display region of the virtual image 30 includes a region 20 m away from the host vehicle 20 in a traveling direction and a region 10 m away from the host vehicle 20 in an opposite direction of the traveling direction").
Regarding claim 13, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Shimizu and Clarke teach that the system of claim 1, wherein: the controller is further operable to obscure at least part of a periphery of the first field of view (See Clarke: Figs. 5A-F, and [0164], "In another embodiment, processing unit 110 may compare the leading vehicle's instantaneous position with the look-ahead point (associated with vehicle 200) over a specific period of time (e.g., 0.5 to 1.5 seconds). If the distance between the leading vehicle's instantaneous position and the look-ahead point varies during the specific period of time, and the cumulative sum of variation exceeds a predetermined threshold (for example, 0.3 to 0.4 meters on a straight road, 0.7 to 0.8 meters on a moderately curvy road, and 1.3 to 1.7 meters on a road with sharp curves), processing unit 110 may determine that the leading vehicle is likely changing lanes. In another embodiment, processing unit 110 may analyze the geometry of the snail trail by comparing the lateral distance traveled along the trail with the expected curvature of the snail trail. The expected radius of curvature may be determined according to the calculation: (.delta..sub.z.sup.2+.delta..sub.x.sup.2) /2/ (.delta..sub.x), where .delta..sub.x represents the lateral distance traveled and .delta..sub.z represents the longitudinal distance traveled. If the difference between the lateral distance traveled and the expected curvature exceeds a predetermined threshold (e.g., 500 to 700 meters), processing unit 110 may determine that the leading vehicle is likely changing lanes. In another embodiment, processing unit 110 may analyze the position of the leading vehicle. If the position of the leading vehicle obscures a road polynomial (e.g., the leading vehicle is overlaid on top of the road polynomial), then processing unit 110 may determine that the leading vehicle is likely changing lanes. In the case where the position of the leading vehicle is such that, another vehicle is detected ahead of the leading vehicle and the snail trails of the two vehicles are not parallel, processing unit 110 may determine that the (closer) leading vehicle is likely changing lanes"); and
the second field of view is defined based (See Shimizu: Fig. 2, and [0030], "When the host vehicle 20 is automatically traveling at a low speed, the virtual image generation unit 14 generates a virtual image 30 so as to make an image of looking down from the position Pl of the virtual viewpoint. As shown in FIG. 2, a display region of the virtual image 30 includes a region 20 m away from the host vehicle 20 in a traveling direction and a region 10 m away from the host vehicle 20 in an opposite direction of the traveling direction"), at least in part, by the obscured portion of the periphery (See Clarke: Figs. 5A-F, and [0165], "At step 584, processing unit 110 may determine whether or not leading vehicle 200 is changing lanes based on the analysis performed at step 582. For example, processing unit 110 may make the determination based on a weighted average of the individual analyses performed at step 582. Under such a scheme, for example, a decision by processing unit 110 that the leading vehicle is likely changing lanes based on a particular type of analysis may be assigned a value of "1" (and "0" to represent a determination that the leading vehicle is not likely changing lanes). Different analyses performed at step 582 may be assigned different weights, and the disclosed embodiments are not limited to any particular combination of analyses and weights").
Regarding claim 17, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Shimizu, Clarke, and Nowakowski teach that a system (See Shimizu: Figs. 1-2, and [0014], "A configuration of a surrounding vehicle display device according to this embodiment is described with reference to FIG. 1. The surrounding vehicle display device includes a host vehicle location estimation device 1, a map obtainment device 2, a surrounding information detection device 3, a vehicle speed sensor 4, a controller 10, various actuators 6 to 8, and a display 9. Although the surrounding vehicle display device is described as a device used in an automated driving vehicle with an automated driving function in this embodiment, the surrounding vehicle display device may also be applied to a vehicle with no automated driving function") comprising:
an imager disposed on a vehicle and operable to capture a first video stream of a scene exterior a vehicle (See Shimizu: Figs. 1-2, and [0017], "The surrounding information detection device 3 (information sensor) includes multiple different types of object detection sensors mounted in the host vehicle. The object detection sensors are, for example, a laser range finder, laser radar, millimeter-wave radar, camera, and so on. The surrounding information detection device 3 uses these object detection sensors to detect an object around the host vehicle. The surrounding information detection device 3 detects a moving object including another vehicle, a bike, a bicycle, and a pedestrian and a motionless object including a parking vehicle. For example, the surrounding information detection device 3 detects a location, orientation (yaw angle), size, speed, acceleration, jerk, deceleration, and yaw rate of the moving object and the motionless object with respect to the host vehicle. Additionally, the surrounding information detection device 3 detects a lane marking, traffic light, sign, and the like around the host vehicle. Moreover, the surrounding information detection device 3 may obtain the surrounding information through the vehicle-to-vehicle communication and the road-to-vehicle communication. The surrounding information detection device 3 outputs the detected information to the controller 10");
a controller operable (See Shimizu: Fig. 1, and [0021], "The controller 10 includes a route generation unit 11, a vehicle control unit 12, a viewpoint position calculation unit 13, and a virtual image generation unit 14 as the multiple information processing circuits") to: 
receive the first video stream (See Shimizu: Fig. 3, and [0038], "In step S101, the map obtainment device 2 and the surrounding information detection device 3 detect the information on the surroundings of the host vehicle 20. For example, the map obtainment device 2 detects a configuration of the road where the host vehicle 20 travels. The surrounding information detection device 3 detects another vehicle, a lane marking, and the like around the host vehicle 20. Thereafter, the processing proceeds to step S102"), 
an input signal from an input device (See Clarke: Fig. 1, and [0088], "User interface 170 may include any device suitable for providing information to or for receiving inputs from one or more users of system 100. In some embodiments, user interface 170 may include user input devices, including, for example, a touchscreen, microphone, keyboard, pointer devices, track wheels, cameras, knobs, buttons, etc. With such input devices, a user may be able to provide information inputs or commands to system 100 by typing instructions or information, providing voice commands, selecting menu options on a screen using buttons, pointers, or eye-tracking capabilities, or through any other suitable techniques for communicating information to system 100"), wherein the input device is at least one of a vehicle speed detector, a blind spot detector, a transmission, a gear selector, and an auxiliary imager (See Shimizu: Fig. 1, and [0015], “The host vehicle location estimation device 1 includes a location detection sensor for measuring an absolute location of the host vehicle such as a GPS (global positioning system) or an odometry mounted in the host vehicle. The host vehicle location estimation device 1 uses the location detection sensor to measure the absolute location of the host vehicle, that is, a location and orientation of the host vehicle with respect to a predetermined reference point. The host vehicle location estimation device 1 outputs the measured location information of the host vehicle to the controller 10”); and  
produce a second video stream based, at least in part, on applying a warp to the first video stream (See Nowakowski: Fig. 3, and [0030], “In addition, the lead vehicle may expand (e.g., using multiple cameras) or crop the video stream field of view to better match the needs of the following vehicle, based on information such as the following distance of the following vehicle. For example, if the following vehicle is very close, the lead vehicle may need a wider field of view to eliminate blind spots. Thus, the lead vehicle may decide to combine views from multiple forward and side cameras to create a customized video stream for the following vehicle”), the warp being at least one of a compression and a stretch of a region of the second video stream relative the first video stream, wherein the warp is based, at least in part, on the input signal (See Shimizu: Figs. 2-3, and [0041], "In step S104, the virtual image generation unit 14 uses the information detected in step S101 and the position and the direction of the virtual viewpoint calculated in step S102 to generate the virtual images 30, 31 so as to make images of looking down from the virtual viewpoint. Thereafter, the process proceeds to step S105. In step S105, the display 9 displays the virtual images 30, 31 generated in step S104"); and
a display operable to receive and display the second video stream (See Shimizu: Figs. 1- 2, and [0044], "The surrounding vehicle display device obtains the information on the surroundings of the host vehicle 20 and detects the vehicle speed of the host vehicle 20. The virtual image generation unit 14 uses the information on the surroundings of the host vehicle 20 obtained by the surrounding information detection device 3 and the like and the virtual viewpoint calculated by the viewpoint position calculation unit 13 to generate the virtual image indicating the surroundings of the host vehicle 20 being looked down from the above virtual viewpoint. When the detected vehicle speed is higher than a low vehicle speed, the surrounding vehicle display device widens the display region of the surroundings of the host vehicle 20 on the virtual image and displays the virtual image on the display 9. This allows the occupant to grasp another vehicle, a bike, a bicycle, a pedestrian, and the like in a wide region around the host vehicle 20").
Regarding claim 18, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 17 as outlined above. Further, Clarke teaches that the system of claim 17, wherein the warp is an aspherical warp (See Clarke: Fig. 18, and [0240], "In another embodiment, module 1802 may store software instructions, which, when executed by processing unit 110, corrects optical distortion in the plurality of images to enable identifying the objects. The optical distortion may be a result of image capture device 122 using an ultra-wide lens. For example, the optical distortion may be a barrel distortion in which the image magnification decreases with distance from the optical axis, and thus the distortion may be most significant close to the edge of the image frame. Consistent with the present disclosure, a plurality of algorithms may be used to correct the optical distortion that may result from using an ultra-wide lens. For example, an algorithm may be used to correct the optical distortion to identify an object close to the edge of the image frame. As another example, a different algorithm may be used to identify the status of an object located at the edge of the image frame. In another embodiment, the image capture device may include a plurality of image capture devices (e.g., image capture devices 122, 124, and 126), and each image capture device may be associated with a different field-of- view. Module 1802 may store software instructions, which, when executed by processing unit 110, correctly combines images retrieved from the plurality of image capture devices. For example, even when there may be some overlap in the field-of-view of two image capture devices, different parts of an object may be captured by the different image capture devices. Accordingly, object identifying module 1802 may include instructions for identifying objects in regions that span adjoining images captured by different image capture devices").
Regarding claim 19, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 17 as outlined above. Further, Clarke teaches that the system of claim 17, wherein the input signal corresponds to an object detected in a blind spot of the vehicle (See Clarke: Fig. 1, and [0108], "Image capture devices 122, 124, and 126 may be located on vehicle 200 at any suitable relative heights. In one instance, there may be a height difference between the image capture devices 122, 124, and 126, which may provide sufficient parallax information to enable stereo analysis. For example, as shown in FIG. 2A, the two image capture devices 122 and 124 are at different heights. There may also be a lateral displacement difference between image capture devices 122, 124, and 126, giving additional parallax information for stereo analysis by processing unit 110, for example. The difference in the lateral displacement may be denoted by d.sub.x, as shown in FIGS. 2C and 2D. In some embodiments, fore or aft displacement (e.g., range displacement) may exist between image capture devices 122, 124, and 126. For example, image capture device 122 may be located 0.5 to 2 meters or more behind image capture device 124 and/or image capture device 126. This type of displacement may enable one of the image capture devices to cover potential blind spots of the other image capture device(s)").


Claims 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu, etc. (US 20200247319 A1) in view of Clarke, etc. (US 20150210274 A1), further in view of Nowakowski, etc. (US 20200074735 A1) and Goseberg, etc. (US 20160044284 A1).
Regarding claim 14, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 1 as outlined above. Further, Shimizu and Clarke teach that a device (See Shimizu: Figs. 1-2, and [0014], "A configuration of a surrounding vehicle display device according to this embodiment is described with reference to FIG. 1. The surrounding vehicle display device includes a host vehicle location estimation device 1, a map obtainment device 2, a surrounding information detection device 3, a vehicle speed sensor 4, a controller 10, various actuators 6 to 8, and a display 9. Although the surrounding vehicle display device is described as a device used in an automated driving vehicle with an automated driving function in this embodiment, the surrounding vehicle display device may also be applied to a vehicle with no automated driving function") comprising:
a display operable to display a composite video stream (See Shimizu: Fig. 1, and [0029], "The display 9 is a device that is disposed close to a driver seat on an instrument panel to indicate to the occupant various kinds of information. The display 9 is, for example, formed of a liquid crystal panel and displays images of a speedometer, tachometer, and so on. Additionally, the display 9 displays the virtual image generated by the virtual image generation unit 14. Note that, the display 9 may include a head-up display that uses a window glass of the host vehicle (for example, windshield) as a display screen"); and
an input device operable to provide an input signal (See Shimizu: Figs. 1-2, and [0020], "The controller 10 is a general-purpose microcomputer including a CPU (central processing unit), memory, and input-output unit. The microcomputer is installed with a computer program for functioning the microcomputer as an automatic traveling control device and a surrounding vehicle display device. The microcomputer executes the computer program to function as multiple information processing circuits included in the automatic traveling control device and the surrounding vehicle display device. Note that, although there is shown an example of implementing the multiple information processing circuits included in the automatic traveling control device and the surrounding vehicle display device by software herein, needless to say, it is also possible to implement the information processing circuits by preparing dedicated hardware for executing the following information processing. Additionally, the multiple information processing circuits may be formed of individual pieces of hardware"), wherein the input device is at least one of a vehicle speed detector, a blind spot detector, a transmission, a gear selector, and an auxiliary imager (See Shimizu: Fig. 1, and [0015], “The host vehicle location estimation device 1 includes a location detection sensor for measuring an absolute location of the host vehicle such as a GPS (global positioning system) or an odometry mounted in the host vehicle. The host vehicle location estimation device 1 uses the location detection sensor to measure the absolute location of the host vehicle, that is, a location and orientation of the host vehicle with respect to a predetermined reference point. The host vehicle location estimation device 1 outputs the measured location information of the host vehicle to the controller 10”);
a controller operable (See Shimizu: Fig. 1, and [0021], "The controller 10 includes a route generation unit 11, a vehicle control unit 12, a viewpoint position calculation unit 13, and a virtual image generation unit 14 as the multiple information processing circuits")to:
receive:
a first video stream having a first field of view rearward relative a vehicle (See Shimizu: Fig. 3, and [0038], "In step S101, the map obtainment device 2 and the surrounding information detection device 3 detect the information on the surroundings of the host vehicle 20. For example, the map obtainment device 2 detects a configuration of the road where the host vehicle 20 travels. The surrounding information detection device 3 detects another vehicle, a lane marking, and the like around the host vehicle 20. Thereafter, the processing proceeds to step S102"), a second video stream having a second field of view, wherein the second field of view overlaps with the first field of view to define a first overlapping region, and the input signal (See Clarke: Fig. 1, and [0088], "User interface 170 may include any device suitable for providing information to or for receiving inputs from one or more users of system 100. In some embodiments, user interface 170 may include user input devices, including, for example, a touchscreen, microphone, keyboard, pointer devices, track wheels, cameras, knobs, buttons, etc. With such input devices, a user may be able to provide information inputs or commands to system 100 by typing instructions or information, providing voice commands, selecting menu options on a screen using buttons, pointers, or eye-tracking capabilities, or through any other suitable techniques for communicating information to system 100"), produce the composite video stream (See Shimizu: Fig. 3, and [0041], "In step S104, the virtual image generation unit 14 uses the information detected in step S101 and the position and the direction of the virtual viewpoint calculated in step S102 to generate the virtual images 30, 31 so as to make images of looking down from the virtual viewpoint. Thereafter, the process proceeds to step S105. In step S105, the display 9 displays the virtual images 30, 31 generated in step S104") by:
cropping at least one of the first and second video streams along a first stitch line in the first overlapping region, and disposing the first and second video streams adjacent one another in abutting contact;
wherein a location of the first stitch line within the first overlapping region is based, at least in part, on the input signal.
However, Shimizu, modified by Clarke, fails to explicitly disclose that cropping at least one of the first and second video streams along a first stitch line in the first overlapping region, and disposing the first and second video streams adjacent one another in abutting contact; wherein a location of the first stitch line within the first overlapping region is based, at least in part, on the input signal.
However, Goseberg teaches that cropping at least one of the first and second video streams along a first stitch line in the first overlapping region, and disposing the first and second video streams adjacent one another in abutting contact (See Goseberg: Figs. 12A-F, and [0037], "The present invention provides a vision system that uses a center camera having a fish eye lens or high distortion lens, preferably a high distortion fish eye lens, which is assembled off center of the (rectangular) imager along the short side of the imager, such as shown in FIG. 10. In the example of FIG. 10, the imager is shifted at about½ of the imager's height along the short side (the vertical dimension of the imager). For example, a Sunex DSL 213 lens may be used with an Omnivision OV 10630 imager with the offset of the present invention. When using such a camera-lens configuration, the image in the center which may be directed to the rear horizon region at the rear of the vehicle may still be pleasing also in distance and may still show the left and right rear far edges area of the vehicle for safe maneuvering such as when parking and for generating a cross traffic view (see FIG. 11A). When attached in combination with side cameras (such as according to International Publication No. WO 2014/204794, incorporated above), an acceptable panorama view may be producible when stitching the side and the rear view images into a single merged or combined image (see FIG. 12A). FIG. 11B shows a diagram of the resolution distribution of a lens-imager shifted system in accordance with the present invention (shown in the example of FIG. 10). In FIG. 11C, the diagram of resolution is overlayed to the real image of FIG. 11A. The center or region of highest resolution is to be found at about the horizon. FIG. 9B shows the diagram of using such a rear camera of the present invention in combination with the imager long side lens shifted side cameras in accordance with International Publication No. WO 2014/204794. Compared to FIG. 9A, the resolution's maximum of each camera is at about the same height (and thus, the displayed image derived from captured and stitched image data from the three cameras provides a more uniform appearance and enhanced clarity along the horizon region). For comparison, the real images of a panorama rear view according the present invention in FIG. 12A is set beside a panorama rear view using a conventional imager centered lens rear camera in FIG. 12D, with the diagrams shown in FIGS. 12B and 12E and the rear image overlayed diagrams shown in FIGS. 12C and 12F (FIG. 9A is a smaller scaled version of FIG. 12B, and FIG. 9B is a smaller scaled version of FIG. 12E). As can be seen with reference to FIGS. 12A and 12D, the displayed image of FIG. 12A has a sharper focus and enhanced resolution at the center region, thus providing an enhanced displayed image having sharper clarity or resolution along the horizon region rearward of the vehicle");
wherein a location of the first stitch line within the first overlapping region is based, at least in part, on the input signal (See Goseberg: Figs. 12A-F, and [0037], "The present invention provides a vision system that uses a center camera having a fish eye lens or high distortion lens, preferably a high distortion fish eye lens, which is assembled off center of the (rectangular) imager along the short side of the imager, such as shown in FIG. 10. In the example of FIG. 10, the imager is shifted at about½ of the imager's height along the short side (the vertical dimension of the imager). For example, a Sunex DSL 213 lens may be used with an Omnivision OV 10630 imager with the offset of the present invention. When using such a camera-lens configuration, the image in the center which may be directed to the rear horizon region at the rear of the vehicle may still be pleasing also in distance and may still show the left and right rear far edges area of the vehicle for safe maneuvering such as when parking and for generating a cross traffic view (see FIG. 11A). When attached in combination with side cameras (such as according to International Publication No. WO 2014/204794, incorporated above), an acceptable panorama view may be producible when stitching the side and the rear view images into a single merged or combined image (see FIG. 12A)").
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Shimizu to have cropping at least one of the first and second video streams along a first stitch line in the first overlapping region, and disposing the first and second video streams adjacent one another in abutting contact; wherein a location of the first stitch line within the first overlapping region is based, at least in part, on the input signal as taught by Goseberg in order to providing an enhanced displayed image with sharper clarity or resolution along a horizon region rearward of the vehicle (See Goseberg: Figs. 12A-F, and [0037], "As can be seen with reference to FIGS. 12A and 12D, the displayed image of FIG. 12A has a sharper focus and enhanced resolution at the center region, thus providing an enhanced displayed image having sharper clarity or resolution along the horizon region rearward of the vehicle"). Shimizu teaches a method and system that may acquire information around the own vehicle, generate and display an extended view from the virtual viewpoints above the vehicle based on the surrounding information and the speed of the vehicle; while Goseberg teaches a system and method that may manipulate image data captured by the cameras to provide a panoramic image for display on a video display for viewing by a driver of an equipped vehicle during a reversing maneuver of the equipped vehicle, where the displayed image provides an enhanced image resolution of an external scene at a distant central horizon region rearward of the equipped vehicle relative to the image resolution of an external scene rearward of and adjacent to the equipped vehicle. Therefore, it is obvious to one of ordinary skill in the art to modify Shimizu by Goseberg to combine the captured images to provide a panoramic image to the driver. The motivation to modify Shimizu by Goseberg is "Use of known technique to improve similar devices (methods, or products) in the same way".
Regarding claim 15, Shimizu, Clarke, Nowakowski, and Goseberg teach all the features with respect to claim 14 as outlined above. Further, Shimizu and Goseberg teach that the system of claim 14, wherein the input signal corresponds to at least one of an object detection (See Goseberg: Figs. 10-15, and [0042], "The present invention provides a fish eye lens or high distortion lens that is assembled off center of the (rectangle) imager along the short side of the imager, such as shown in FIG. 10. When using images (such as seen in FIG. 11A) from the rear camera with a configuration as suggested in FIG. 10, a rearwardly facing panorama view may have such improved quality that generated imposters of objects (with distance optionally detected by the methods described above) have enough resolution to please a viewer. The virtual view object distances may correspond substantially or exactly or may be ordered in quantized distance steps (coulisse layers). Optionally, an in cabin head/eye tracker may be used additionally (such as in accordance with International Publication No. WO 2013/109869) for providing a (real time) 3D motion parallax scrolling. The example of FIG. 14 shows two objects in two different distances as imposters in a panoramic view. FIG. 15 shows how the imposters may shift according to a viewpoint change of a viewer who has his or her head/eyes being tracked (such as by an interior monitoring system or the like). In the example of FIG. 15, the 'earlier view point' may be the view as shown in FIG. 14, the 'view now' may be the view after the shift of the viewer's position was done. The use of imposters is beneficial compared to the computation effort that a scene using a 3D rendering would require. This method is especially interesting to use for generating a panorama view when objects are in relatively short distance to the vehicle's rear, such as in a range of about Om to about 40 m. Optionally, the vision system of the present invention may switch or smoothly alter the view generation depending on the distance of the closest (detected) objects rearward of the vehicle. The system may use the input of several cameras, preferably the two (at least partially) rearward viewing side cameras. For displaying the panorama vision, the system may optionally have a wide screen head up display system, optionally with 3D capability, and optionally with the ability to compensate eye defects such as presbyopia, such as by utilizing aspects of the systems described in U.S. provisional application Ser. No. 62/173,435, filed Jun. 10, 2015, which is hereby incorporated herein by reference in its entirety") and a vehicle speed (See Shimizu: Fig. 1, and [0017], "The surrounding information detection device 3 (information sensor) includes multiple different types of object detection sensors mounted in the host vehicle. The object detection sensors are, for example, a laser range finder, laser radar, millimeter-wave radar, camera, and so on. The surrounding information detection device 3 uses these object detection sensors to detect an object around the host vehicle. The surrounding information detection device 3 detects a moving object including another vehicle, a bike, a bicycle, and a pedestrian and a motionless object including a parking vehicle. For example, the surrounding information detection device 3 detects a location, orientation (yaw angle), size, speed, acceleration, jerk, deceleration, and yaw rate of the moving object and the motionless object with respect to the host vehicle. Additionally, the surrounding information detection device 3 detects a lane marking, traffic light, sign, and the like around the host vehicle. Moreover, the surrounding information detection device 3 may obtain the surrounding information through the vehicle-to- vehicle communication and the road-to-vehicle communication. The surrounding information detection device 3 outputs the detected information to the controller 10").
Regarding claim 16, Shimizu, Clarke, Nowakowski, and Goseberg teach all the features with respect to claim 14 as outlined above. Further, Goseberg teaches that the system of claim 14, wherein the controller is further operable to:
receive a third video steam having a third field of view, wherein the third field of view overlaps with the first field of view to define a second overlapping region (See Goseberg: Figs. 2-3, and [0033], "In International Publication No. WO 2014/204794 (which is hereby incorporated herein by reference in its entirety) it is suggested to produce a panorama view (such as shown in FIG. 2) using high distortion lens systems on cameras, with the cameras' imagers assembled off center (relative to the fish eye lens) along the imagers' long side, see the configuration in FIG. 4 and produced image of FIG. 3. A Lens map function of a high distortion lens 24 (above F-Theta) is shown in comparison to a F-Theta lens 23 (linear) and a low distortion lens 22 (below F-Theta) in FIG. 5. When using these cameras as side cameras, the camera may be turned horizontally with the high distortion area outboard (see FIGS. 6A and 6B), and when used as a rear camera, the cameras may be turned vertically with the high distortion area downwardly (see FIG. 6C). In such a configuration, the horizontal rear view area has a relatively good resolution (see FIG. 2). The drawback of such a configuration is that the left and right edge of the vehicle is not in the view of the rear camera any more (see FIGS. 3 and 6C}, which is desired for rear camera applications such as rear cross traffic view, in which a view is generated of the rear left and rear right of the subject vehicle"); and
produce the composite video steam by: cropping at least one of the first, second, and third video streams along the first stitch line and along a second stitch line in the second overlapping region, and disposing the first, second, and third video streams adjacent one another in abutting contact, wherein the location of the second stitch line within the second overlapping region is based, at least in part, on the input signal (See Goseberg: Figs. 12A-F, and [0037], "The present invention provides a vision system that uses a center camera having a fish eye lens or high distortion lens, preferably a high distortion fish eye lens, which is assembled off center of the (rectangular) imager along the short side of the imager, such as shown in FIG. 10. In the example of FIG. 10, the imager is shifted at about½ of the imager's height along the short side (the vertical dimension of the imager). For example, a Sunex DSL 213 lens may be used with an Omnivision OV 10630 imager with the offset of the present invention. When using such a camera-lens configuration, the image in the center which may be directed to the rear horizon region at the rear of the vehicle may still be pleasing also in distance and may still show the left and right rear far edges area of the vehicle for safe maneuvering such as when parking and for generating a cross traffic view (see FIG. 11A). When attached in combination with side cameras (such as according to International Publication No. WO 2014/204794, incorporated above), an acceptable panorama view may be producible when stitching the side and the rear view images into a single merged or combined image (see FIG. 12A). FIG. 11B shows a diagram of the resolution distribution of a lens-imager shifted system in accordance with the present invention (shown in the example of FIG. 10). In FIG. 11C, the diagram of resolution is overlayed to the real image of FIG. 11A. The center or region of highest resolution is to be found at about the horizon. FIG. 9B shows the diagram of using such a rear camera of the present invention in combination with the imager long side lens shifted side cameras in accordance with International Publication No. WO 2014/204794. Compared to FIG. 9A, the resolution's maximum of each camera is at about the same height (and thus, the displayed image derived from captured and stitched image data from the three cameras provides a more uniform appearance and enhanced clarity along the horizon region). For comparison, the real images of a panorama rear view according the present invention in FIG. 12A is set beside a panorama rear view using a conventional imager centered lens rear camera in FIG. 12D, with the diagrams shown in FIGS. 12B and 12E and the rear image overlayed diagrams shown in FIGS. 12C and 12F (FIG. 9A is a smaller scaled version of FIG. 12B, and FIG. 9B is a smaller scaled version of FIG. 12E). As can be seen with reference to FIGS. 12A and 12D, the displayed image of FIG. 12A has a sharper focus and enhanced resolution at the center region, thus providing an enhanced displayed image having sharper clarity or resolution along the horizon region rearward of the vehicle").
Regarding claim 20, Shimizu, Clarke, and Nowakowski teach all the features with respect to claim 17 as outlined above. Further, Goseberg teaches that the system of claim 17, wherein the warp is operable to better focus the field of view of the second video stream on the detected object (See Goseberg: Figs. 12A-F, and [0037], "As can be seen with reference to FIGS. 12A and 12D, the displayed image of FIG. 12A has a sharper focus and enhanced resolution at the center region, thus providing an enhanced displayed image having sharper clarity or resolution along the horizon region rearward of the vehicle").


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612